OPINION — AG — UNDER ARTICLE V, SECTION 55, OKLAHOMA CONSTITUTION, AN EMPLOYEE SUGGESTION SYSTEM PROVIDING FOR CASH BONUSES TO EMPLOYEES OF A STATE AGENCY CANNOT BE FUNDED FROM THAT AGENCY'S LEGISLATIVE APPROPRIATION FOR THE 1977 FISCAL YEAR, REGARDLESS OF WHETHER SUCH APPROPRIATION IS FROM THE GENERAL REVENUE FUND OR THE FEDERAL REVENUE SHARING FUND, UNLESS SUCH APPROPRIATION SPECIFICALLY DESIGNATES THE PAYMENT OF SUCH CASH BONUSES AS ONE OF ITS SPECIFIC OBJECTS OF EXPENDITURE. FURTHER, CASH BONUSES UNDER THE EMPLOYEE SUGGESTION SYSTEM REFERRED TO ABOVE CANNOT BE FUNDED FROM A REVOLVING FUND UNLESS THAT FUND HAS AS ONE OF ITS STATUTORY OBJECTS OF EXPENDITURE THE PAYMENT OF SUCH CASH BONUSES. THE EMPLOYEE SUGGESTION SYSTEM REFERRED TO ABOVE CAN BE FUNDED DIRECTLY FROM FEDERAL GRANT MONEY UNDER THE GOVERNMENT PRODUCTIVITY PROGRAM IF THE AGENCY INVOLVED HAS STATUTORY AUTHORITY TO RECEIVE FEDERAL GRANTS AND IF THE EXPENDITURE OF SUCH GRANT MONEY BY WAY OF CASH BONUSES IS CONSISTENT WITH THE PROVISIONS OF ARTICLE IV, SECTION 34, OKLAHOMA CONSTITUTION, RELATING TO COMPENSATION OF ELECTED OFFICERS; 51 Ohio St. 1971 2 [51-2], RELATING TO COMPENSATION OF BOTH ELECTED AND APPOINTED STATE OFFICERS; ANY APPLICABLE MAXIMUM LIMIT ON COMPENSATION REFERRED TO IN 74 Ohio St. 1975 Supp., 285 [74-285], OR ANY COMPENSATION PLAN ADOPTED BY THE STATE PERSONNEL BOARD; THE PAYROLL CLAIM REQUIREMENTS OF 74 Ohio St. 1971 250.6 [74-250.6] ; AND ANY OTHER PROVISIONS OF LAW OR REGULATIONS APPLICABLE TO THE AGENCY INVOLVED, OR ITS OFFICERS AND EMPLOYEES. CITE: ARTICLE VI, SECTION 6 (GERALD E. WEIS)